Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
The Examiner has previously provided a rationale for allowance beginning on page 11 of the Final Office Action dated 11/10/2021.  This rationale is reiterated here, for completeness of the record:
Applicants’ claims involve scoring portions of media content for noteworthiness, the various portions are then selected based on the score to generate a media highlight product constituting selected portions. As the Examiner understands the claimed invention, the per-portion scores are subject to a decay factor as recited, and hence it is conceivable for a portion’s score to decay as a function of time such that eventually the decayed score warrants exclusion of the portion from the highlight product. The Examiner does not believe this is taught in the cited prior art. At best, the prior art teaches decay of a score for a highlight product, e.g. as presented in a feed, such that over time the highlight product score decays to an extent that the highlight product is no longer presented in the feed. Rather, Applicants’ claimed invention involves a decay effect for components of a highlight product such that when the decay reduces a portion score, that portion is feasibly excluded from the highlight product. The difference is that the prior art’s decay effects selective presentation of a highlight item to a user, and for the claimed invention the decay effects the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174